 1
     MCGREGOR W. SCOTT
 2   United States Attorney
     STEPHANIE M. STOKMAN
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7   United States of America

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                            Case No. 1:19-cr-00225-NONE-SKO
12
                                    Plaintiff,
13                                                        STIPULATION AND ORDER
                             vs.                          TO CONTINUE STATUS CONFERENCE
14
     HECTOR MENDOZA AND HENRY                             Date: June 15, 2020
15   MENDOZA,                                             Time: 1:00 p.m.
                                                          Judge: Hon. Sheila K. Oberto
16                                  Defendants.

17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel, STEPHANIE M. STOKMAN, Assistant United States Attorney, counsel for plaintiff,
20   HARRY DRANDELL, counsel for defendant Henry Mendoza, and KEVIN ROONEY, counsel
21   for defendant Hector Mendoza, that the status conference scheduled for March 16, 2020 may be
22   continued to June 15, 2020, at 1:00 p.m.
23          The parties require additional time to exchange and review supplemental discovery and
24   engage in plea negotiations.
25          The parties agree that time should be excluded through June 15, 2020 because there is
26   good cause for the requested continuance and the ends of justice outweigh the interest of the
27   public and the defendant in a speedy trial. Specifically, the parties agree that this continuance is
28   necessary for several reasons, including but not limited to, the need to permit time for the parties
 1   to exchange supplemental discovery, engage in plea negotiations, and for the defense to continue

 2   its investigation and preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

 3   (iv).

 4
 5                                                             Respectfully submitted,

 6                                                             McGREGOR W. SCOTT
                                                               United States Attorney
 7
 8   DATED: March 16, 2020                               By:   /s/ Stephanie M. Stokman
                                                               Stephanie M. Stokman
 9                                                             Assistant United States Attorney
                                                               Attorney for Plaintiff
10
11                                                             HARRY DRANDELL

12
     DATED: March 16, 2020                               By:   /s/ Harry Drandell
13                                                             Harry Drandell
                                                               Attorney for Defendant
14                                                             Henry Mendoza

15
                                                               KEVIN ROONEY
16
17   DATED: March 16, 2020                               By:   /s/ Kevin Rooney
                                                               Kevin Rooney
18                                                             Attorney for Defendant
                                                               Hector Mendoza
19
20
21
22
23
24
25
26
27
28
      Bates: Stipulation to Continue Status Conference           -2-
 1
 2                                                       ORDER

 3
              IT IS ORDERED that the status hearing is continued from March 16, 2020, at 1:00 PM
 4
     until June 15, 2020, at 1:00 PM.
 5
              IT IS FURTHER ORDERED THAT the period of time from March 16, 2020, through
 6
     June 15, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i)
 7
     and (iv), because it results from a continuance on the basis of the Court’s finding that the ends of
 8
     justice served by taking such action outweigh the best interest of the public and the defendant in
 9
     a speedy trial.
10
11
     IT IS SO ORDERED.
12
13   Dated:        March 16, 2020                                 /s/   Sheila K. Oberto              .
                                                            UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Bates: Stipulation to Continue Status Conference    -3-
